Citation Nr: 0703455	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-20 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
varicose veins.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for varicose veins.
FINDINGS OF FACT

1.  An unappealed April 1947 rating decision denied service 
connection for varicose veins on the basis that no competent 
medical evidence related this condition to service.

2.  The evidence received since the April 1947 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.


CONCLUSIONS OF LAW

1.  An April 1947 rating decision that denied service 
connection for varicose veins is final.  38 U.S.C.A. § 7105 
(West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence presented since the April 1947 rating 
decision is not new and material, and the claim of 
entitlement to service connection for varicose veins has not 
been reopened.  38 U.S.C.A. §§ 5107, 5108 (West Supp. 2005); 
38 C.F.R.       §§ 3.102, 3.156, 3.159 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
varicose veins.  However, the Board must first determine 
whether new and material evidence has been submitted to 
reopen his claim since an unappealed rating decision dated in 
April 1947.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§ 3.303(a) (2006).  Certain chronic diseases, including 
varicose veins, may be presumed to have been incurred in or 
aggravated by service if they manifest to a compensable 
degree (10 percent) within one year of discharge from service 
(1948).  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The RO initially denied service connection for varicose veins 
in an unappealed April 1947 rating decision.  The relevant 
evidence at the time included some of the veteran's service 
medical records.  The RO explained that these records made no 
reference to any diagnosis or treatment for varicose veins.  
In particular, a separation examination report dated in 
December 1945 specifically noted that there was no evidence 
of varicose veins in either leg.  

Based on the foregoing, the April 1947 rating decision denied 
service connection for varicose veins on the basis that the 
medical evidence failed to show that this condition was 
incurred in or aggravated by military service, or that it 
manifested to a degree of 10 percent or more one year after 
service.  The veteran was notified of the April 1947 rating 
decision and of his appellate rights in a letter dated that 
same month; however, he did not seek appellate review within 
one year of notification.  Therefore, the April 1947 rating 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

In March 2003, the veteran attempted to reopen his claim for 
service connection for varicose veins on the basis of new and 
material evidence.  Under VA law and regulations, if new and 
material evidence is presented or secured, the Secretary 
shall reopen and review the former disposition of that claim.  
See 38 U.S.C.A. § 5108.  When reopening an appellant's claim, 
the Board performs a two-step analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of the all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
April 1947 rating decision.  Since that decision, the veteran 
submitted medical records indicating that he had been treated 
for varicose veins at the U.S. Naval Hospital in 
Philadelphia, Pennsylvania, in June 1947.  In one of these 
records, however, the box for "No" is checked under 
"Service Origin," thereby indicating that his varicose 
veins were not incurred in service.  Thus, these reports are 
not material to the veteran's claim as they appear to provide 
more evidence against this claim.

It is important for the veteran to understand that treatment 
for varicose veins in June 1947 does not provide a basis to 
reopen his claim.  Although these records are "new," in 
that they did not exist (or were not associated with) the 
claims file at the time of the April 1947 rating decision, 
they are not material to the central issue in this case, 
i.e., whether the veteran had varicose veins as a result of 
service.  Accordingly, the newly submitted evidence, by 
itself or in connection with evidence already in the file, 
does not relate to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156.

The only other evidence in support of his claim involves the 
veteran's own lay statements.  However, the Board emphasizes 
that statements provided by the veteran are not material 
within the meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 
5 Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.

In conclusion, the veteran has not submitted new and material 
evidence since the final April 1947 rating decision that 
denied service connection for varicose veins.  Therefore, the 
April 1947 rating decision remains final and the appeal is 
denied.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a May 2003 letter by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claim; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the May 2003 letter complies with Kent 
v. Nicholson, 20 Vet. App. 1 (2006), in which the Court held 
that, in addition to notifying the veteran of evidence and 
information necessary to prove his underlying claim, the 
claimant must also be notified of the evidence and 
information necessary to reopen his claim for service 
connection on the basis of new and material evidence.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that the Board erred by relying 
on various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board notes that many of the 
veteran's service medical records are no longer available.  
In such cases, VA has a heightened obligation to assist the 
claimant in the development of the case.  This heightened 
duty to assist includes searching for alternate methods of 
proving service connection.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991) (holding that, where the veteran's service 
medical records are unavailable through no fault of the 
veteran, there is a heightened obligation for VA to assist 
the veteran in the development of his case and to provide 
reasons or bases for any adverse decision rendered without 
these records); Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).

In the instant case, the RO has undertaken extensive efforts 
to locate the veteran's service medical records. As noted in 
a July 2005 formal finding on the unavailability of service 
records, information from the National Personnel Records 
Center (NPRC) indicated that it was unable to obtain the 
veteran's service medical records because they were 
presumably destroyed in a fire in 1973.  In the July 2005
Memorandum, the RO noted that attempts to obtain extracts 
from the Surgeon General's Office as well as sick call and 
morning reports were unsuccessful.  Therefore, no further 
efforts are required to search for these records.  

The Board also finds that VA is under no obligation to afford 
the veteran a VA examination to determine whether he 
currently has varicose veins as a result of service.  The 
Veterans Claims Assistance Act of 2000 appears to have left 
intact the requirement that a veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 2003) 
(holding that, in the absence of new and material evidence, 
VA is not required to provide assistance to a claimant in 
attempting to reopen a previously disallowed claim).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for varicose 
veins, the appeal is denied.


___________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


